Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 10/19/2021.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The term leak valve system is not considered to invoke 35 USC 112(f) as it is understood at a minimum to be interchangeable with the term “leak valve” or a system which has a leak valve and thus has sufficient structure of a leak valve.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: magnetic field system in claim 20 which is understood to be a system which has magnets that are producing a magnetic field.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-36, 50-56 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for separating liquid oxygen from liquid air using a magnetic field system, does not reasonably provide enablement for “leak valve system” found in 31.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

In regards to claim 31, the “leak valve system” is not sufficiently enabled by the specification.  The term “leak valve” is not an art recognized term and is not a previously used term in the art.  No direction is provided by applicant in the specification as to what qualifies as a leak valve, how a leak valve operates, and what configuration a leak valve exists in other than that seen in Figure 2 with two sensors or controllers (203/204) and a so-called leak valve (202).  This does not provide an adequate description of what a leak valve system is, how a leak valve operates or what constitutes a leak valve system and more specifically what about the operation of a leak valve allows for distillation of liquid oxygen from liquid air.  As such, the specification is not sufficiently enabling for leak valve system to allow one having ordinary skill in the art to make and use the full scope of the claimed invention without “undue experimentation”.  



In regards to claim 55, the “leak valve system” is not sufficiently enabled by the specification.  The term “leak valve” is not an art recognized term and is not a previously used term in the art.  No direction is provided by applicant in the specification as to what qualifies as a leak valve, how a leak valve operates, 




Claims 32-36, 50-54, 56 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 28-29, 31-36, 50-56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 

Claim 31 recites the term “leak valve system” which is considered indefinite.  “Leak valve” is not a term recognized in the art and is not recognized in a way to how it would relate to the invention or operation of the invention.  In the rejection above in regards to enablement, it is unclear what is required of a “leak valve”, how a leak valve operates and what is required of the invention for a leak valve system to be present and what differentiates a leak valve from any other valve and how a leak valve operates to provide separation of components of liquid oxygen from liquid air.  The term is considered so indefinite as to preclude examination on the merits as considerable speculation would be required to make a proper rejection (MPEP 2143.03) in view of art. Claims 31-36, 50-55 are considered to be precluded from examination on the merits due to the requirement of considerable speculation as to the meaning of the term “leak valve”.
Claim 55 recites the term “leak valve system” which is considered indefinite.  “Leak valve” is not a term recognized in the art and is not recognized in a way to how it would relate to the invention or operation of the invention.  In the rejection above in regards to enablement, it is unclear what is required of a “leak valve”, how a leak valve operates and what is required of the invention for a leak valve system to be present and what differentiates a leak valve from any other valve and how a leak valve operates to provide separation of components of liquid oxygen from liquid air.  The term is considered so indefinite as to preclude examination on the merits as considerable speculation would be required to make a proper rejection (MPEP 2143.03) in view of art. Claims 31-36, 50-55 are considered to be precluded from examination on the merits due to the requirement of considerable speculation as to the meaning of the term “leak valve”.

Claims 25, 28-29, 32-36, 50-54, 56 are rejected as being dependent upon a rejected claim.

Claims 31-36, 50-56 are considered to be precluded from examination on the merits due to the requirement of considerable speculation as to the meaning of the term “leak valve”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiichi et al. (JPS63264155), hereinafter referred to as Seiichi and further in view of Chen et al. (US PG Pub 20120216520), hereinafter referred to as Chen.


 (b)    flowing liquid air to a separation system, wherein the separation system is a magnetic field system (via conduit 8 liquid air is send to the magnetic separation system with collecting material 1, lines 88-92) 
(c)    utilizing the separation system to separate liquid oxygen from the liquid air that is rich in liquid oxygen (when the magnet is energized, oxygen is captured by the collecting material 3 and the remaining flow is passed beyond 1 via valve 10, lines 93-96 thus separating liquid oxygen from liquid air),
(d)    collecting the liquid oxygen in a second storage container (once the supply of air is stopped, the magnet system is deenergized allowing liquid oxygen to leave the collecting material where it is collected in liquid oxygen tank 12, lines 96-99).

Seiichi does not teach storing liquid air in a liquid storage container wherein the storage container comprises a bottom section that has a portion of liquid air that is rich in liquid oxygen due to gravity and a top portion that has air vapor where it is the liquid air in the bottom section that is supplied to the separating system.  Examiner maintains however that as liquid air is supplied to the system, upstream of the system would be some tank that stored liquid air in this configuration that supplies it to the system.
Chen teaches that to provide liquid air to a system that a tank is used (6) which provides liquid air from the bottom of the tank (via valve 7) and has vapor in the top (boil off gas would be present at the top of a storage tank in some capacity as that is how storage of cryogenic fluids operates), so that when needed the liquid oxygen can provide storage and that by using industrial low-temperature vacuum storage tank (a cryogenic tank) reduces the loss rate (paragraph 67, paragraph 71).  As there is a loss rate, this also shows there would be some boil-off and thus vapor in the tank.  Further, based on gravity, the bottom of the tank would be higher in oxygen concentration than the top.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had a liquid air storage tank with a heavier liquid oxygen section in the bottom 

With respect to claim 21, Seiichi as modified teaches wherein the liquid oxygen is collected in the second container via gravity (liquid oxygen flows down the conduit 10 through the valve and into the tank 92, 100-101 which would be understood as it is flowing down to be via gravity).


With respect to claim 23, Seiichi teaches wherein the step of utilizing the separation system comprises utilizing the magnetic field to levitate liquid oxygen from the liquid air based upon the different magnetic properties of liquid oxygen and liquid nitrogen (oxygen is collected and capture in the collecting material 3 as liquid air flows down through it, lines 89-96, which can be understood to be that it is levitated from the air).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiichi/Chen and further in view of Goldhaber (US PG Pub 20150011865), hereinafter referred to as Goldhaber.

With respect to claims 24-25 Seiichi does not teach the separation system utilizing an accelerator magnet wherein the accelerator magnet comprises a gradient coil.

Goldhaber teaches that gradient coils are known components of magnetic systems which include superconducting magnets so that a gradient can be placed on the magnetic field (paragraph 66).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Goldhaber to have included with the superconducting magnet of Seiichi a gradient coil since it has been shown that combining prior art elements to yield predictable results is obvious whereby using a gradient coil would allow for additional control of the magnetic field by allowing a gradient to be applied if desired to produce a specific  and controllable condition in the magnetic field.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiichi/Chen/Goldhaber and further in view of Hasegawa (US PG Pub 20030076100), hereinafter referred to as Hasegawa


With respect to claim 28, Seiichi as modified does not teach where the gradient coil is wound to achieve a field and gradient that is between about 105% of and about 140% of the requirement to levitate liquid oxygen.

Hasegawa teaches that for a magnetic field gradient coil that the winding of the coils is done to optimize their positions to achieve a target magnetic field gradient in a tolerable range (paragraph 23).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Seiichi as modified to achieve a field and gradient that is between about 105% of and about 140% of the requirement to levitate liquid oxygen have had the gradient coil wound to  as a matter of routine optimization based on the teaching of Hasegawa since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


With respect to claim 29, Seiichi does not teach wherein the gradient coil is wound to achieve a field and gradient that is between about 8.5T2/m and 11.5 T2/m.

Hasegawa teaches that for a magnetic field gradient coil that the winding of the coils is done to optimize their positions to achieve a target magnetic field gradient in a tolerable range (paragraph 23).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Seiichi as modified to achieve a field and gradient the gradient coil is wound to achieve a field and gradient that is between about 8.5T2/m and 11.5 T2/m based on the teaching of Hasegawa  as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).




Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 

Applicant argues page 14 in regards to examiner’s argument that “leak valve system” is not enable in the art that “leak valve systems are not only well known in the art, such leak valve systems were commercially available before the filing of the present invention”.  Continuing in this regard page 15, applicant describes leak valves in regards to being use “for controlling gas introduction into high and ultra-high vacuum systems” and being “{manually actuated with precision adjustment threads, with adjustment nobs that allow controlled lead leak rates”.  Further, applicant argues that an internet search results in the showing of a myriad of leak valves and there can be found 120 published patent applicants in which the term “leak valve” appeared.  This results in “a person having ordinary skill in the art would certainly have 

Examiner does not dispute that “leak valves” are a known concept; however, they are not a known and understood concept in the art of the present invention.  They are not known to be used to separate liquid oxygen from air.  Nowhere in applicant’s arguments or in the provided references does applicant discuss that they are known in the specific area of art to which applicant’s invention is a part.  A review of the published patent applicants which use the term leak valve shows no operation which would lead one having ordinary skill in the art to understand that they could or would even be able to be used for separating two fluids in a controlled way to specifically separate liquid oxygen from air as in the invention.  The knowledge of something outside of a specific art being known does not automatically lend itself to being known within a specific art as applicant is arguing.  As such, “leak valve system” would not enable someone in the art, to provide such a system without undue experimentation.

Further, page 18 applicant argues that “given the discussion and figures in the Application there is, and can be, no dispute as to how the leak valve system is utilized for separating the Lox from the liquid air” and continuing page 19 “the control of the leak valve system provides for the LOX-rich liquid to controllably remove (by leakage) and then collected (via gravity)” and that “a person of skill in the art can readily know how to control the leakage using the leak valve system, and can monitor it to keep leakage at the rate to maintain separation” and thus this is not undue separation and a straightforward process.  This is not persuasive.

All applicant is arguing is that the “leak valve” allows controlled leakage of a LOX-rich liquid.  This does not explain how this would actually work or provide any explanation or showing that it is known or would work in the art.  It is merely a recitation of the presence of a valve in a location that provides such a separation.  This does not provide enablement to the invention as it would require undue experimentation to provide such a separation as “leak valves” are not known in the art to be utilized in such a way and it is 

Applicant argues, page 20-21 in regards to acceleration magnet are moot as the amendment to accelerator magnet is overcome.

Applicant argues page 25-26 in regards to Seiichi that “Examiner’s entire argument is premised on diminishing an important aspect of the invention, namely that storing of the liquid is done in a way to yield a liquid portion that is rich in liquid oxygen” something that is not taught by Seiichi and that that examiner’s argument that storing the liquid in a way that a liquid portion that is rich in liquid oxygen would be yielded would not have been done and that in Seiichi “it is dubious that a storage tank would be used instead of pressure vessels”.  This is not persuasive.  

Contrary to applicant’s arguments Seiichi does not teach using liquid air in total, but just liquid air.  While there is not teaching of liquid air that is richer in liquid oxygen, nothing in Seiichi’s teaching teaches away from this configuration.  All that is taught is that liquid air is provided.  The origin of said liquid air would affect the concentration of the liquid air, which origin is shown to be obvious to be the bottom of a tank by Chen. The rejection does not use Seiichi alone to show that storage would have been done.  Examiner does not assume that a storage tank would be present in Seiichi only that it is likely upstream of the operation of the separation system of Seiichi that there would be a storage vessel, something that would be recognized to someone having ordinary skill in the art, which storage vessel can be considered a tank that would provide the liquid air to the system as in order to provide liquid air to the system there has to be some source of said liquid air.  The liquid air cannot exist without it being provided to the 

Applicant argues page 27 that “Examiner has had to resort to assuming that it storage tank was used and then culled through art to identify Chen, which is a reference that is completely unrelated (and is not applicable the present field of invention) to suggest an arrangement can then contend inherently meets limitations” and “the first problem is that the tank of Chen is for unrelated art, and it is improper to take this tank and add it to Seiichi for that reasons alone”.  This is not persuasive.

This appears to be an argument of non-analogous art.  In response to applicant's argument that Chen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both applicant’s invention, Seiichi and Chen are all drawn to the area of storage of liquid oxygen and separation of.  Although Chen does not teach the production of liquid oxygen, it does teach how liquid air is stored and delivered to a separation system, thus providing a positive teaching that when liquid air is delivered to a system for separation it can be shown to be obvious to do so by removing the liquid air from the bottom of a tank where liquid oxygen concentration would naturally be higher due to gravity.

Applicant further argues that because “Chen is pumping liquid air from the tank, there is an issue as to how much mixing is taking place due to such pumping of the liquid air” and that “the present method requires storage of the liquid air in a liquid air storage container that form a bottom portion of the liquid air that is rich in liquid oxygen due to gravity and also has a top portion that has air vapor” which “Chen, steps are taken to mix and pump the liquid air that completely negates then being able to flow the liquid air”.  This is not persuasive.

Nothing in what is taught by or recited in regards to Chen provides any teaching that the liquid air would be mixed.  By the mere physics of the tank containing liquid air liquid oxygen would be automatically at higher concentration in the lower part of the tank than the top and there would be some vapor from boil-off in the top of the tank even if it was only for a short period.  Liquid oxygen has a higher density than liquid nitrogen so as long as a tank is present and the fluid sits in the tank, the oxygen at the bottom would have to be in a higher concentration than the oxygen higher in the tank.  Removing the fluid from the tank by pump would not change this.

Applicant further argues “there is no motivation at all to suggest storing the liquid oxygen in a manner to yield ‘a bottom section that has a portion of the liquid air that is rich in liquid oxygen due to gravity’” and no motivation has been provided that that “examiner has wrongly suggested that a tank must be used with Seiichi (despite its contrary teachings), found an unrelated prior art reference that discloses a tank for liquid air that has features that would prevent it from doing what limitation set forth, and then after suggesting that features of limitation would be inherently met by the tank of Chen, it was obvious to combine because the result was predictable” which is “not proper motivation”.  This is not persuasive.

Contrary to applicant’s arguments Seiichi does not teach using liquid air in total, but just liquid air.  While there is not teaching of liquid air that is richer in liquid oxygen, nothing in Seiichi’s teaching teaches away from this configuration.  All that is taught is that liquid air is provided.  The origin of said liquid air would affect the concentration of the liquid air, which origin is shown to be obvious to be the bottom of a tank by Chen.  There is no argument in the rejection that the origin of Seiichi’s liquid air must be a tank as applicant argues but that there must be an origin of the liquid air.  Chen is used to show that one having ordinary skill in the art would understand that the origin of such liquid air could be a tank which provides liquid air from the bottom of the tank, an area of the tank which would have a higher concentration of liquid oxygen because liquid oxygen has a higher density than liquid nitrogen.  As that is a known source it would thus have been obvious to one having ordinary skill to have utilized a tank as in Chen as the upstream source of liquid air for Seiichi.  Further as stated above Chen can be considered analogous art 

Applicant’s remaining arguments are moot as they are premised on the present rejection not being maintained.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763